                                                                          FILED
                      UNITED STATES DISTRICT COURT                    May 21, 2021
                     EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:08-cr-123-JAM

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
MIGUEL ANGEL VALENCIA,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MIGUEL ANGEL VALENCIA ,

Case No. 2:08-cr-123-JAM Charge 18 USC § 3583 , from custody for the following

reasons:

                X    Release on Personal Recognizance

                     Bail Posted in the Sum of $

                            Unsecured Appearance Bond $

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other): Released 5/22/2021 @ 10 AM to Fred

                            Scoville to be transported to the Wellspace facility.
                        X
                            Released under the previously imposed terms and

                            conditions.

      Issued at Sacramento, California on May 21, 2021 at _3:26 pm______.

                                  By:     /s/ Carolyn Delaney

                                          Magistrate Judge Carolyn K. Delaney
